UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6946


KEITH E. GODWIN, a/k/a Keith E. Goodwin,

                Petitioner - Appellant,

          v.

HAROLD W. CLARKE, Director of the Virginia Department of
Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:10-cv-00491-RAJ-DEM)


Submitted:   September 6, 2013           Decided:   September 13, 2013


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Earl Godwin, Appellant Pro Se. Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Keith Earl Godwin seeks to appeal the district court’s

order denying his Fed. R. Civ. P. 60(b)(3) motion for relief

from the district court’s order dismissing his 28 U.S.C. § 2254

(2006) petition.           The order is not appealable unless a circuit

justice     or     judge        issues     a        certificate         of     appealability.

28 U.S.C.      § 2253(c)(1)(A)           (2006);       Reid   v.    Angelone,       369    F.3d

363, 369 (4th Cir. 2004).                 A certificate of appealability will

not    issue    absent     “a    substantial          showing      of    the    denial    of   a

constitutional       right.”         28        U.S.C.      § 2253(c)(2).           When    the

district court denies relief on the merits, a prisoner satisfies

this    standard    by     demonstrating            that   reasonable          jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El        v.    Cockrell,       537      U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Godwin has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.                         We dispense with oral

                                                2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  3